DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9-28 are objected to because of the following informalities:
As to claim 9: Lines 3-5 include sections that appear to be pixelated and are therefore unable to be easily understood. In particular, it seems that line 3 recites “a number N of pairs Pi (2 ≤ i ≤ N), line 4 recites “at least four S1, S2, S3 axes of symmetry and S4), and line recites “each pair Pi”, however, due to the pixelated print of the variables in each of the noted sections, it is slightly ambiguous whether the subscripts and values are accurate as presented herein by the examiner. Inspection of Applicant’s as-filed specification page 2, last paragraph indicates that the interpretation of the values of the variables as noted above may be accurate, but because there is no guarantee that the values recited in the claim are the same as those appearing in the specification, the claim is therefore objected to.
As to claims 10-28: Each of said claims depends ultimately from claim 9 and accordingly each is also objected to at least by virtue of their respective dependencies upon an objected to claim. 
Additionally, claims 11-14 and 25 are objected to for the following reasons.

claim 11: Line 3 of the claim recites “S1, S2, S3 axes of symmetry S4” but it appears from the context of the claim that Applicant intended to recite instead --S1, S2, S3, or S4-- or a similar recitation and accordingly it appears that the claim is grammatically incorrect. The examiner suggests reciting instead the above noted limitation that places --S4-- adjacent to the other axes of symmetry such that the grammatical error is obviated.
As to claims 12-14: Line 3 of each of the claims suffers from a similar problem as noted above regarding claim 11 and therefore the same suggestion can be repeated in order to obviate the objections thereto.
As to claim 25: Line 2 of the claim recites “anisotropy value is 1Hz” and it appears that Applicant intended to refer to the unit of frequency and therefore could be corrected by reciting instead --anisotropy value is 1 Hz-- (i.e. the insertion of a space between the magnitude of the value and the unit of measurement).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
As to claim 24: The claim recites in line 5 “the failing stiffness KU” but does not disclose what constitutes or contributes to the value of KU and accordingly it is unclear how the determination of said variable is to be carried out (e.g. numerical calculations/simulations, through measurements autonomously with sensors, or through physical measurement requiring an operator). Furthermore, because the value of KU is also utilized in lines 7-8 to calculate tensions to be applied to a selection of springs, the claim is further rendered indefinite in its metes and bounds. The examiner suggests amending the claims to set forth a mathematical relationship which shows explicitly how KU is defined and/or explaining in remarks how a person of ordinary skill in the art would be apprised of how one goes about determining said value.
Furthermore, lines 7-8 recite “the tensions to be applied to a selection of springs”, but it is unclear as to which springs are included in said selection. In particular, the claim depends from claim 9 which itself recites electrostatic springs, mechanical springs, and coupling springs. Therefore, it is unclear whether Applicant intends “a selection of springs” to constitute a number of springs from each of the above cited types of springs or a number of springs of a specific type. The examiner recommends either amending the claim to denote specifically which kind of spring has a tension applied thereto and/or explaining in remarks how the recited “selection of springs” is believed by Applicant to be clear as presently recited in the claim.

claim 25: The claim depends from claim 24 and accordingly inherits the indefiniteness of claim 24 for the reasons indicated above.

As to claim 26-28: Each of the claims also recites “KU” and “selection of springs”. Accordingly, each of said claims are also indefinite for the reasons indicated above regarding claim 24 (but are not repeated herein for brevity). The examiner recommends taking a similar course of action for each of the claims as that recommended above regarding claim 24 in order to obviate the present rejections.

Allowable Subject Matter
Claims 9-23 would be allowable if rewritten to overcome the objections to each of said claims for the reasons noted previously above.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 9: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of an inertial angular sensor comprising a support, characterized in that it comprises a resonator, said resonator comprising at least two masses suspended by mechanical springs, a number N of pairs Pi (2 ≤ i ≤ N) of electrostatic springs; and said at least two masses being connected to the support by the at least some of the N pairs of electrostatic springs and (emphasis added) by at least some of the mechanical springs, said at least two masses of the resonator comprising an internal mass and an external mass coupled together by coupling springs, each mass (emphasis added) being connected to the support by a number N of when considered in combination with the other limitations as recited in the claim.
In particular, although it is known from the prior art (e.g. ¶ 78 of Cook et al. US PG-PUB 2016/0341551 A1, prior art of record as cited in the IDS filed 28 October 2019) that ring gyroscopes use electrostatic forcers located at specific locations to provide a tunable spring force that can compensate for a mechanical cross spring term, there does not appear to be an obvious modification of one of said ring gyroscopes that would arrive at all of the other features of the claim as recited in claim 9. 
For instance, although Fell US PG-PUB 2010/0218606 A1 discloses a gyroscope including a ring structure (fig. 2), there does not appear to be an obvious modification of the device that would render obvious the additional modifications of at least two masses of the resonator comprising an internal mass and an external mass coupled together by coupling springs, each mass being connected to the support by a number N of electrostatic springs, such as required by claim 9.
As to claims 10-23: Each of said claims depends ultimately from claim 9 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.

Claims 24-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
claim 24: The claim depends from claim 9 and therefore includes the features indicated allowable above. However, as noted previously, the claim is rendered indefinite under 35 U.S.C. 112. Should Applicant overcome the rejection to the present claim under 35 U.S.C. 112, the claim would be allowable at least by virtue of its dependency upon an allowable independent claim.
As to claims 25-28: Each of said claims is rejected under 35 U.S.C. 112 but depends ultimately upon claim 9 and therefore each would also be allowable in the event that Applicant overcomes the rejections to each of said claims under 35 U.S.C. 112.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856